 



EXHIBIT 10.1

Base Contract for Sale and Purchase of Natural Gas

This Base Contract is entered into as of the following date: November 1, 2004.
The parties to this Base Contract are the following:

                  Selkirk Cogen Partners, LP   and   Canadian Forest Oil Ltd. 24
Power Park Dr., Selkirk, NY 12158       600, 800 - 6th Ave., Calgary, Alberta
T2P 3G3 Duns Number: 78-732-7881                                              
Duns Number:                                                             
Contract Number:                                                               
Contract Number:                                                          U.S.
Federal Tax ID Number: 04-3126542                        U.S. Federal Tax ID
Number: N/A
 
               
Notices:
                Selkirk Cogen Partners, LP       Canadian Forest Oil Ltd. Attn:
General Manager       Attn: James Good, President
Phone: 518-475-5773 x102
  Fax: 518-475-5199       Phone: 403-292-8013   Fax: 403-261-7665
 
               
Confirmations:
                Selkirk Cogen Partners, LP       Canadian Forest Oil Ltd. c/o
Forest Oil Corporation Attn: Site Business Analyst       Attn: Blaine Wofford,
Vice President Oil & Gas Marketing
Phone: 518-475-5773 x136
  Fax: 518-475-5199       Phone: 303-812- 1477   Fax: 303-812-1599
 
               
Invoices and Payments:
                Selkirk Cogen Partners, LP       Canadian Forest Oil Ltd. Attn:
Accounting Manager       Attn: James Good, President 24 Power Park Dr., Selkirk,
NY 12158       600, 800 - 6th Ave., Calgary, Alberta T2P 3G3
Phone: 518-475-5773 x143
  Fax: 518-475-5199       Phone: 403-292-8013   Fax: 403-261-7665
 
                Wire Transfer or ACH Numbers (if applicable):         BANK:
Bankers Trust Company                                                   BANK:
Wachovia Bank, N.A., New York, New York ABA: 021-001-033                        
                                     ABA: 026005092 ACCT: 01-419-647           
                                                  ACCT: 2000192009878 (SWIFT BIC
PNBPUS3NNYC) Other Details: Project Revenue Fund #12103                    Other
Details: Credit to Bank of Montreal, Calgary, Alberta;
                         Beneficiary: 00104849278 (US Dollars)
                                             Canadian Forest Oil Ltd.

This Base Contract incorporates by reference for all purposes the General Terms
and Conditions for Sale and Purchase of Natural Gas published by the North
American Energy Standards Board. The parties hereby agree to the following
provisions offered in said General Terms and Conditions. In the event the
parties fail to check a box, the specified default provision shall apply. Select
only one box from each section:

             
Section 1.2
  o Oral (default)   Section 7.2   x 25th Day of Month following Month of
Transaction
  x Written   Payment Date        delivery (default)
Procedure
          o               Day of Month following Month of
      delivery
 
           
Section 2.5
  x 2 Business Days after receipt (default)   Section 7.2   x Wire transfer
(default)
Confirm
  o               Business Days after receipt   Method of   o Automated
Clearinghouse Credit (ACH)
Deadline
      Payment   o Check
 
           
Section 2.6
  x Seller (default)   Section 7.7   o Netting applies (default)
Confirming
  o Buyer   Netting   x Netting does not apply
Party
  o                                                    
 
           
Section 3.2
  o Cover Standard (default)   Section 10.3.1   x Early Termination Damages
Apply (default)
Performance
  x Spot Price Standard   Early Termination   o Early Termination Damages Do Not
Apply
Obligation
      Damages    
 
           
 
      Section 10.3.2   o Other Agreement Setoffs Apply (default) Note: The
following Spot Price Publication applies to   Other Agreement   o Other
Agreement Setoffs Do Not Apply both of the immediately preceding.   Setoffs  
See Special Provisions
 
           
Section 2.26
  x Gas Daily Midpoint (default)   Section 14.5    
Spot Price
Publication
  o :                                               Choice Of Law  
          See Special Provisions
 
           
Section 6
  o Buyer Pays At and After Delivery Point   Section 14.10   o Confidentiality
applies (default)
Taxes
        (default)   Confidentiality   x Confidentiality does not apply

  x Seller Pays Before and At Delivery Point        
 
            xSpecial Provisions Number of sheets attached: seven    
xAddendum(s): Canadian Addendum        

IN WITNESS WHEREOF, the parties hereto have executed this Base Contract in
duplicate.

                 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Party Name — Selkirk Cogen Partner, LP       Party Name — Canadian Forest Oil
Ltd.
 
               
By
  /s/ F. JOSEPH FEYDER       By   /s/ JAMES R. GOOD

 

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

  Name: F. Joseph Feyder       Name: James R. Good Title: Vice President      
Title: President
 
               

All Rights Reserved   Copyright © 2002 North American Energy Standards Board,
Inc. NAESB Standard 6.3.1
April 19, 2002          





--------------------------------------------------------------------------------



 



General Terms and Conditions
Base Contract for Sale and Purchase of Natural Gas

SECTION 1. PURPOSE AND PROCEDURES

1.1. These General Terms and Conditions are intended to facilitate purchase and
sale transactions of Gas on a Firm or Interruptible basis. “Buyer” refers to the
party receiving Gas and “Seller” refers to the party delivering Gas. The entire
agreement between the parties shall be the Contract as defined in Section 2.7.

The parties have selected either the “Oral Transaction Procedure” or the
“Written Transaction Procedure” as indicated on the Base Contract.

Oral Transaction Procedure:

1.2. The parties will use the following Transaction Confirmation procedure. Any
Gas purchase and sale transaction may be effectuated in an EDI transmission or
telephone conversation with the offer and acceptance constituting the agreement
of the parties. The parties shall be legally bound from the time they so agree
to transaction terms and may each rely thereon. Any such transaction shall be
considered a “writing” and to have been “signed”. Notwithstanding the foregoing
sentence, the parties agree that Confirming Party shall, and the other party
may, confirm a telephonic transaction by sending the other party a Transaction
Confirmation by facsimile, EDI or mutually agreeable electronic means within
three Business Days of a transaction covered by this Section 1.2 (Oral
Transaction Procedure) provided that the failure to send a Transaction
Confirmation shall not invalidate the oral agreement of the parties. Confirming
Party adopts its confirming letterhead, or the like, as its signature on any
Transaction Confirmation as the identification and authentication of Confirming
Party. If the Transaction Confirmation contains any provisions other than those
relating to the commercial terms of the transaction (i.e., price, quantity,
performance obligation, delivery point, period of delivery and/or transportation
conditions), which modify or supplement the Base Contract or General Terms and
Conditions of this Contract (e.g., arbitration or additional representations and
warranties), such provisions shall not be deemed to be accepted pursuant to
Section 1.3 but must be expressly agreed to by both parties; provided that the
foregoing shall not invalidate any transaction agreed to by the parties.

Written Transaction Procedure:

1.2. The parties will use the following Transaction Confirmation procedure.
Should the parties come to an agreement regarding a Gas purchase and sale
transaction for a particular Delivery Period, the Confirming Party shall, and
the other party may, record that agreement on a Transaction Confirmation and
communicate such Transaction Confirmation by facsimile, EDI or mutually
agreeable electronic means, to the other party by the close of the Business Day
following the date of agreement. The parties acknowledge that their agreement
will not be binding until the exchange of nonconflicting Transaction
Confirmations or the passage of the Confirm Deadline without objection from the
receiving party, as provided in Section 1.3.

1.3. If a sending party’s Transaction Confirmation is materially different from
the receiving party’s understanding of the agreement referred to in Section 1.2,
such receiving party shall notify the sending party via facsimile, EDI or
mutually agreeable electronic means by the Confirm Deadline, unless such
receiving party has previously sent a Transaction Confirmation to the sending
party. The failure of the receiving party to so notify the sending party in
writing by the Confirm Deadline constitutes the receiving party’s agreement to
the terms of the transaction described in the sending party’s Transaction
Confirmation. If there are any material differences between timely sent
Transaction Confirmations governing the same transaction, then neither
Transaction Confirmation shall be binding until or unless such differences are
resolved including the use of any evidence that clearly resolves the differences
in the Transaction Confirmations. In the event of a conflict among the terms of
(i) a binding Transaction Confirmation pursuant to Section 1.2, (ii) the oral
agreement of the parties which may be evidenced by a recorded conversation,
where the parties have selected the Oral Transaction Procedure of the Base
Contract, (iii) the Base Contract, and (iv) these General Terms and Conditions,
the terms of the documents shall govern in the priority listed in this sentence.

1.4. The parties agree that each party may electronically record all telephone
conversations with respect to this Contract between their respective employees,
without any special or further notice to the other party. Each party shall
obtain any necessary consent of its agents and employees to such recording.
Where the parties have selected the Oral Transaction Procedure in Section 1.2 of
the Base Contract, the parties agree not to contest the validity or
enforceability of telephonic recordings entered into in accordance with the
requirements of this Base Contract. However, nothing herein shall be construed
as a waiver of any objection to the admissibility of such evidence.

SECTION 2. DEFINITIONS

The terms set forth below shall have the meaning ascribed to them below. Other
terms are also defined elsewhere in the Contract and shall have the meanings
ascribed to them herein.

2.1. “Alternative Damages” shall mean such damages, expressed in dollars or
dollars per MMBtu, as the parties shall agree upon in the Transaction
Confirmation, in the event either Seller or Buyer fails to perform a Firm
obligation to deliver Gas in the case of Seller or to receive Gas in the case of
Buyer.

2.2. “Base Contract” shall mean a contract executed by the parties that
incorporates these General Terms and Conditions by reference; that specifies the
agreed selections of provisions contained herein; and that sets forth other
information required herein and any Special Provisions and addendum(s) as
identified on page one.

2.3. “British thermal unit” or “Btu” shall mean the International BTU, which is
also called the Btu (IT).

2.4. “Business Day” shall mean any day except Saturday, Sunday or Federal
Reserve Bank holidays.

Page 2



--------------------------------------------------------------------------------



 



2.5. “Confirm Deadline” shall mean 5:00 p.m. in the receiving party’s time zone
on the second Business Day following the Day a Transaction Confirmation is
received or, if applicable, on the Business Day agreed to by the parties in the
Base Contract; provided, if the Transaction Confirmation is time stamped after
5:00 p.m. in the receiving party’s time zone, it shall be deemed received at the
opening of the next Business Day.

2.6. “Confirming Party” shall mean the party designated in the Base Contract to
prepare and forward Transaction Confirmations to the other party.

2.7. “Contract” shall mean the legally-binding relationship established by (i)
the Base Contract, (ii) any and all binding Transaction Confirmations and (iii)
where the parties have selected the Oral Transaction Procedure in Section 1.2 of
the Base Contract, any and all transactions that the parties have entered into
through an EDI transmission or by telephone, but that have not been confirmed in
a binding Transaction Confirmation.

2.8. “Contract Price” shall mean the amount expressed in U.S. Dollars per MMBtu
to be paid by Buyer to Seller for the purchase of Gas as agreed to by the
parties in a transaction.

2.9. “Contract Quantity” shall mean the quantity of Gas to be delivered and
taken as agreed to by the parties in a transaction.

2.10. “Cover Standard”, as referred to in Section 3.2, shall mean that if there
is an unexcused failure to take or deliver any quantity of Gas pursuant to this
Contract, then the performing party shall use commercially reasonable efforts to
(i) if Buyer is the performing party, obtain Gas, (or an alternate fuel if
elected by Buyer and replacement Gas is not available), or (ii) if Seller is the
performing party, sell Gas, in either case, at a price reasonable for the
delivery or production area, as applicable, consistent with: the amount of
notice provided by the nonperforming party; the immediacy of the Buyer’s Gas
consumption needs or Seller’s Gas sales requirements, as applicable; the
quantities involved; and the anticipated length of failure by the nonperforming
party.

2.11. “Credit Support Obligation(s)” shall mean any obligation(s) to provide or
establish credit support for, or on behalf of, a party to this Contract such as
an irrevocable standby letter of credit, a margin agreement, a prepayment, a
security interest in an asset, a performance bond, guaranty, or other good and
sufficient security of a continuing nature.

2.12. “Day” shall mean a period of 24 consecutive hours, coextensive with a
“day” as defined by the Receiving Transporter in a particular transaction.

2.13. “Delivery Period” shall be the period during which deliveries are to be
made as agreed to by the parties in a transaction.

2.14. “Delivery Point(s)” shall mean such point(s) as are agreed to by the
parties in a transaction.

2.15. “EDI” shall mean an electronic data interchange pursuant to an agreement
entered into by the parties, specifically relating to the communication of
Transaction Confirmations under this Contract.

2.16. “EFP” shall mean the purchase, sale or exchange of natural Gas as the
“physical” side of an exchange for physical transaction involving gas futures
contracts. EFP shall incorporate the meaning and remedies of “Firm”, provided
that a party’s excuse for nonperformance of its obligations to deliver or
receive Gas will be governed by the rules of the relevant futures exchange
regulated under the Commodity Exchange Act.

2.17. “Firm” shall mean that either party may interrupt its performance without
liability only to the extent that such performance is prevented for reasons of
Force Majeure; provided, however, that during Force Majeure interruptions, the
party invoking Force Majeure may be responsible for any Imbalance Charges as set
forth in Section 4.3 related to its interruption after the nomination is made to
the Transporter and until the change in deliveries and/or receipts is confirmed
by the Transporter.

2.18. “Gas” shall mean any mixture of hydrocarbons and noncombustible gases in a
gaseous state consisting primarily of methane.

2.19. “Imbalance Charges” shall mean any fees, penalties, costs or charges (in
cash or in kind) assessed by a Transporter for failure to satisfy the
Transporter’s balance and/or nomination requirements.

2.20. “Interruptible” shall mean that either party may interrupt its performance
at any time for any reason, whether or not caused by an event of Force Majeure,
with no liability, except such interrupting party may be responsible for any
Imbalance Charges as set forth in Section 4.3 related to its interruption after
the nomination is made to the Transporter and until the change in deliveries
and/or receipts is confirmed by Transporter.

2.21. “MMBtu” shall mean one million British thermal units, which is equivalent
to one dekatherm.

2.22. “Month” shall mean the period beginning on the first Day of the calendar
month and ending immediately prior to the commencement of the first Day of the
next calendar month.

2.23. “Payment Date” shall mean a date, as indicated on the Base Contract, on or
before which payment is due Seller for Gas received by Buyer in the previous
Month.

2.24. “Receiving Transporter” shall mean the Transporter receiving Gas at a
Delivery Point, or absent such receiving Transporter, the Transporter delivering
Gas at a Delivery Point.

2.25. “Scheduled Gas” shall mean the quantity of Gas confirmed by Transporter(s)
for movement, transportation or management.

2.26. “Spot Price “ as referred to in Section 3.2 shall mean the price listed in
the publication indicated on the Base Contract, under the listing applicable to
the geographic location closest in proximity to the Delivery Point(s) for the
relevant Day; provided, if there is no single price published for such location
for such Day, but there is published a range of prices, then the Spot Price
shall be the average of such high and low prices. If no price or range of prices
is published for such Day, then the Spot Price shall be the average of the
following: (i) the price (determined as stated above) for the first Day for
which a price or range of prices is published that next precedes

Copyright © 2002 North American Energy Standards Board, Inc. NAESB Standard
6.3.1

All Rights Reserved   Page 3 of 10   April 19, 2002          

 



--------------------------------------------------------------------------------



 



the relevant Day; and (ii) the price (determined as stated above) for the first
Day for which a price or range of prices is published that next follows the
relevant Day.

2.27. “Transaction Confirmation” shall mean a document, similar to the form of
Exhibit A, setting forth the terms of a transaction formed pursuant to Section 1
for a particular Delivery Period.

2.28. “Termination Option” shall mean the option of either party to terminate a
transaction in the event that the other party fails to perform a Firm obligation
to deliver Gas in the case of Seller or to receive Gas in the case of Buyer for
a designated number of days during a period as specified on the applicable
Transaction Confirmation.

2.29. “Transporter(s)” shall mean all Gas gathering or pipeline companies, or
local distribution companies, acting in the capacity of a transporter,
transporting Gas for Seller or Buyer upstream or downstream, respectively, of
the Delivery Point pursuant to a particular transaction.

SECTION 3. PERFORMANCE OBLIGATION

3.1. Seller agrees to sell and deliver, and Buyer agrees to receive and
purchase, the Contract Quantity for a particular transaction in accordance with
the terms of the Contract. Sales and purchases will be on a Firm or
Interruptible basis, as agreed to by the parties in a transaction.

The parties have selected either the “Cover Standard” or the “Spot Price
Standard” as indicated on the Base Contract.

Cover Standard:

3.2. The sole and exclusive remedy of the parties in the event of a breach of a
Firm obligation to deliver or receive Gas shall be recovery of the following:
(i) in the event of a breach by Seller on any Day(s), payment by Seller to Buyer
in an amount equal to the positive difference, if any, between the purchase
price paid by Buyer utilizing the Cover Standard and the Contract Price,
adjusted for commercially reasonable differences in transportation costs to or
from the Delivery Point(s), multiplied by the difference between the Contract
Quantity and the quantity actually delivered by Seller for such Day(s); or
(ii) in the event of a breach by Buyer on any Day(s), payment by Buyer to Seller
in the amount equal to the positive difference, if any, between the Contract
Price and the price received by Seller utilizing the Cover Standard for the
resale of such Gas, adjusted for commercially reasonable differences in
transportation costs to or from the Delivery Point(s), multiplied by the
difference between the Contract Quantity and the quantity actually taken by
Buyer for such Day(s); or (iii) in the event that Buyer has used commercially
reasonable efforts to replace the Gas or Seller has used commercially reasonable
efforts to sell the Gas to a third party, and no such replacement or sale is
available, then the sole and exclusive remedy of the performing party shall be
any unfavorable difference between the Contract Price and the Spot Price,
adjusted for such transportation to the applicable Delivery Point, multiplied by
the difference between the Contract Quantity and the quantity actually delivered
by Seller and received by Buyer for such Day(s). Imbalance Charges shall not be
recovered under this Section 3.2, but Seller and/or Buyer shall be responsible
for Imbalance Charges, if any, as provided in Section 4.3. The amount of such
unfavorable difference shall be payable five Business Days after presentation of
the performing party’s invoice, which shall set forth the basis upon which such
amount was calculated.

Spot Price Standard:

3.2. The sole and exclusive remedy of the parties in the event of a breach of a
Firm obligation to deliver or receive Gas shall be recovery of the following:
(i) in the event of a breach by Seller on any Day(s), payment by Seller to Buyer
in an amount equal to the difference between the Contract Quantity and the
actual quantity delivered by Seller and received by Buyer for such Day(s),
multiplied by the positive difference, if any, obtained by subtracting the
Contract Price from the Spot Price; or (ii) in the event of a breach by Buyer on
any Day(s), payment by Buyer to Seller in an amount equal to the difference
between the Contract Quantity and the actual quantity delivered by Seller and
received by Buyer for such Day(s), multiplied by the positive difference, if
any, obtained by subtracting the applicable Spot Price from the Contract Price.
Imbalance Charges shall not be recovered under this Section 3.2, but Seller
and/or Buyer shall be responsible for Imbalance Charges, if any, as provided in
Section 4.3. The amount of such unfavorable difference shall be payable five
Business Days after presentation of the performing party’s invoice, which shall
set forth the basis upon which such amount was calculated.

3.3. Notwithstanding Section 3.2, the parties may agree to Alternative Damages
in a Transaction Confirmation executed in writing by both parties.

3.4. In addition to Sections 3.2 and 3.3, the parties may provide for a
Termination Option in a Transaction Confirmation executed in writing by both
parties. The Transaction Confirmation containing the Termination Option will
designate the length of nonperformance triggering the Termination Option and the
procedures for exercise thereof, how damages for nonperformance will be
compensated, and how liquidation costs will be calculated.

SECTION 4. TRANSPORTATION, NOMINATIONS, AND IMBALANCES

4.1. Seller shall have the sole responsibility for transporting the Gas to the
Delivery Point(s). Buyer shall have the sole responsibility for transporting the
Gas from the Delivery Point(s).

4.2. The parties shall coordinate their nomination activities, giving sufficient
time to meet the deadlines of the affected Transporter(s). Each party shall give
the other party timely prior Notice, sufficient to meet the requirements of all
Transporter(s) involved in the transaction, of the quantities of Gas to be
delivered and purchased each Day. Should either party become aware that actual
deliveries at the Delivery Point(s) are greater or lesser than the Scheduled
Gas, such party shall promptly notify the other party.

4.3. The parties shall use commercially reasonable efforts to avoid imposition
of any Imbalance Charges. If Buyer or Seller receives an invoice from a
Transporter that includes Imbalance Charges, the parties shall determine the
validity as well as the cause of such Imbalance

Copyright © 2002 North American Energy Standards Board, Inc. NAESB Standard
6.3.1

All Rights Reserved   Page 4 of 10   April 19, 2002          

 



--------------------------------------------------------------------------------



 



Charges. If the Imbalance Charges were incurred as a result of Buyer’s receipt
of quantities of Gas greater than or less than the Scheduled Gas, then Buyer
shall pay for such Imbalance Charges or reimburse Seller for such Imbalance
Charges paid by Seller. If the Imbalance Charges were incurred as a result of
Seller’s delivery of quantities of Gas greater than or less than the Scheduled
Gas, then Seller shall pay for such Imbalance Charges or reimburse Buyer for
such Imbalance Charges paid by Buyer.

SECTION 5. QUALITY AND MEASUREMENT

All Gas delivered by Seller shall meet the pressure, quality and heat content
requirements of the Receiving Transporter. The unit of quantity measurement for
purposes of this Contract shall be one MMBtu dry. Measurement of Gas quantities
hereunder shall be in accordance with the established procedures of the
Receiving Transporter.

SECTION 6. TAXES

The parties have selected either “Buyer Pays At and After Delivery Point” or
“Seller Pays Before and At Delivery Point” as indicated on the Base Contract.

Buyer Pays At and After Delivery Point:

Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority (“Taxes”) on or with
respect to the Gas prior to the Delivery Point(s). Buyer shall pay or cause to
be paid all Taxes on or with respect to the Gas at the Delivery Point(s) and all
Taxes after the Delivery Point(s). If a party is required to remit or pay Taxes
that are the other party’s responsibility hereunder, the party responsible for
such Taxes shall promptly reimburse the other party for such Taxes. Any party
entitled to an exemption from any such Taxes or charges shall furnish the other
party any necessary documentation thereof.

Seller Pays Before and At Delivery Point:

Seller shall pay or cause to be paid all taxes, fees, levies, penalties,
licenses or charges imposed by any government authority (“Taxes”) on or with
respect to the Gas prior to the Delivery Point(s) and all Taxes at the Delivery
Point(s). Buyer shall pay or cause to be paid all Taxes on or with respect to
the Gas after the Delivery Point(s). If a party is required to remit or pay
Taxes that are the other party’s responsibility hereunder, the party responsible
for such Taxes shall promptly reimburse the other party for such Taxes. Any
party entitled to an exemption from any such Taxes or charges shall furnish the
other party any necessary documentation thereof.

SECTION 7. BILLING, PAYMENT, AND AUDIT

7.1. Seller shall invoice Buyer for Gas delivered and received in the preceding
Month and for any other applicable charges, providing supporting documentation
acceptable in industry practice to support the amount charged. If the actual
quantity delivered is not known by the billing date, billing will be prepared
based on the quantity of Scheduled Gas. The invoiced quantity will then be
adjusted to the actual quantity on the following Month’s billing or as soon
thereafter as actual delivery information is available.

7.2. Buyer shall remit the amount due under Section 7.1 in the manner specified
in the Base Contract, in immediately available funds, on or before the later of
the Payment Date or 10 Days after receipt of the invoice by Buyer; provided that
if the Payment Date is not a Business Day, payment is due on the next Business
Day following that date. In the event any payments are due Buyer hereunder,
payment to Buyer shall be made in accordance with this Section 7.2.

7.3. In the event payments become due pursuant to Sections 3.2 or 3.3, the
performing party may submit an invoice to the nonperforming party for an
accelerated payment setting forth the basis upon which the invoiced amount was
calculated. Payment from the nonperforming party will be due five Business Days
after receipt of invoice.

7.4. If the invoiced party, in good faith, disputes the amount of any such
invoice or any part thereof, such invoiced party will pay such amount as it
concedes to be correct; provided, however, if the invoiced party disputes the
amount due, it must provide supporting documentation acceptable in industry
practice to support the amount paid or disputed. In the event the parties are
unable to resolve such dispute, either party may pursue any remedy available at
law or in equity to enforce its rights pursuant to this Section.

7.5. If the invoiced party fails to remit the full amount payable when due,
interest on the unpaid portion shall accrue from the date due until the date of
payment at a rate equal to the lower of (i) the then-effective prime rate of
interest published under “Money Rates” by The Wall Street Journal, plus two
percent per annum; or (ii) the maximum applicable lawful interest rate.

7.6. A party shall have the right, at its own expense, upon reasonable Notice
and at reasonable times, to examine and audit and to obtain copies of the
relevant portion of the books, records, and telephone recordings of the other
party only to the extent reasonably necessary to verify the accuracy of any
statement, charge, payment, or computation made under the Contract. This right
to examine, audit, and to obtain copies shall not be available with respect to
proprietary information not directly relevant to transactions under this
Contract. All invoices and billings shall be conclusively presumed final and
accurate and all associated claims for under- or overpayments shall be deemed
waived unless such invoices or billings are objected to in writing, with
adequate explanation and/or documentation, within two years after the Month of
Gas delivery. All retroactive adjustments under Section 7 shall be paid in full
by the party owing payment within 30 Days of Notice and substantiation of such
inaccuracy.

7.7. Unless the parties have elected on the Base Contract not to make this
Section 7.7 applicable to this Contract, the parties shall net all undisputed
amounts due and owing, and/or past due, arising under the Contract such that the
party owing the greater amount shall make a single payment of the net amount to
the other party in accordance with Section 7; provided that no payment required
to be made pursuant to the terms of any Credit Support Obligation or pursuant to
Section 7.3 shall be subject to netting under this Section. If the parties have
executed a separate netting agreement, the terms and conditions therein shall
prevail to the extent inconsistent herewith.

Copyright © 2002 North American Energy Standards Board, Inc. NAESB Standard
6.3.1

All Rights Reserved   Page 5 of 10   April 19, 2002          

 



--------------------------------------------------------------------------------



 



SECTION 8. TITLE, WARRANTY, AND INDEMNITY

8.1. Unless otherwise specifically agreed, title to the Gas shall pass from
Seller to Buyer at the Delivery Point(s). Seller shall have responsibility for
and assume any liability with respect to the Gas prior to its delivery to Buyer
at the specified Delivery Point(s). Buyer shall have responsibility for and any
liability with respect to said Gas after its delivery to Buyer at the Delivery
Point(s).

8.2. Seller warrants that it will have the right to convey and will transfer
good and merchantable title to all Gas sold hereunder and delivered by it to
Buyer, free and clear of all liens, encumbrances, and claims. EXCEPT AS PROVIDED
IN THIS SECTION 8.2 AND IN SECTION 14.8, ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE, ARE DISCLAIMED.

8.3. Seller agrees to indemnify Buyer and save it harmless from all losses,
liabilities or claims including reasonable attorneys’ fees and costs of court
(“Claims”), from any and all persons, arising from or out of claims of title,
personal injury or property damage from said Gas or other charges thereon which
attach before title passes to Buyer. Buyer agrees to indemnify Seller and save
it harmless from all Claims, from any and all persons, arising from or out of
claims regarding payment, personal injury or property damage from said Gas or
other charges thereon which attach after title passes to Buyer.

8.4. Notwithstanding the other provisions of this Section 8, as between Seller
and Buyer, Seller will be liable for all Claims to the extent that such arise
from the failure of Gas delivered by Seller to meet the quality requirements of
Section 5.

SECTION 9. NOTICES

9.1. All Transaction Confirmations, invoices, payments and other communications
made pursuant to the Base Contract (“Notices”) shall be made to the addresses
specified in writing by the respective parties from time to time.

9.2. All Notices required hereunder may be sent by facsimile or mutually
acceptable electronic means, a nationally recognized overnight courier service,
first class mail or hand delivered.

9.3. Notice shall be given when received on a Business Day by the addressee. In
the absence of proof of the actual receipt date, the following presumptions will
apply. Notices sent by facsimile shall be deemed to have been received upon the
sending party’s receipt of its facsimile machine’s confirmation of successful
transmission. If the day on which such facsimile is received is not a Business
Day or is after five p.m. on a Business Day, then such facsimile shall be deemed
to have been received on the next following Business Day. Notice by overnight
mail or courier shall be deemed to have been received on the next Business Day
after it was sent or such earlier time as is confirmed by the receiving party.
Notice via first class mail shall be considered delivered five Business Days
after mailing.

SECTION 10. FINANCIAL RESPONSIBILITY

10.1. If either party (“X”) has reasonable grounds for insecurity regarding the
performance of any obligation under this Contract (whether or not then due) by
the other party (“Y”) (including, without limitation, the occurrence of a
material change in the creditworthiness of Y), X may demand Adequate Assurance
of Performance. “Adequate Assurance of Performance” shall mean sufficient
security in the form, amount and for the term reasonably acceptable to X,
including, but not limited to, a standby irrevocable letter of credit, a
prepayment, a security interest in an asset or a performance bond or guaranty
(including the issuer of any such security).

10.2. In the event (each an “Event of Default”) either party (the “Defaulting
Party”) or its guarantor shall: (i) make an assignment or any general
arrangement for the benefit of creditors; (ii) file a petition or otherwise
commence, authorize, or acquiesce in the commencement of a proceeding or case
under any bankruptcy or similar law for the protection of creditors or have such
petition filed or proceeding commenced against it; (iii) otherwise become
bankrupt or insolvent (however evidenced); (iv) be unable to pay its debts as
they fall due; (v) have a receiver, provisional liquidator, conservator,
custodian, trustee or other similar official appointed with respect to it or
substantially all of its assets; (vi) fail to perform any obligation to the
other party with respect to any Credit Support Obligations relating to the
Contract; (vii) fail to give Adequate Assurance of Performance under Section
10.1 within 48 hours but at least one Business Day of a written request by the
other party; or (viii) not have paid any amount due the other party hereunder on
or before the second Business Day following written Notice that such payment is
due; then the other party (the “Non-Defaulting Party”) shall have the right, at
its sole election, to immediately withhold and/or suspend deliveries or payments
upon Notice and/or to terminate and liquidate the transactions under the
Contract, in the manner provided in Section 10.3, in addition to any and all
other remedies available hereunder.

10.3. If an Event of Default has occurred and is continuing, the Non-Defaulting
Party shall have the right, by Notice to the Defaulting Party, to designate a
Day, no earlier than the Day such Notice is given and no later than 20 Days
after such Notice is given, as an early termination date (the “Early Termination
Date”) for the liquidation and termination pursuant to Section 10.3.1 of all
transactions under the Contract, each a “Terminated Transaction”. On the Early
Termination Date, all transactions will terminate, other than those
transactions, if any, that may not be liquidated and terminated under applicable
law or that are, in the reasonable opinion of the Non-Defaulting Party,
commercially impracticable to liquidate and terminate (“Excluded Transactions”),
which Excluded Transactions must be liquidated and terminated as soon thereafter
as is reasonably practicable, and upon termination shall be a Terminated
Transaction and be valued consistent with Section 10.3.1 below. With respect to
each Excluded Transaction, its actual termination date shall be the Early
Termination Date for purposes of Section 10.3.1.

Copyright © 2002 North American Energy Standards Board, Inc. NAESB Standard
6.3.1

All Rights Reserved   Page 6 of 10   April 19, 2002          

 



--------------------------------------------------------------------------------



 



The parties have selected either “Early Termination Damages Apply” or “Early
Termination Damages Do Not Apply” as indicated on the Base Contract.

Early Termination Damages Apply:

     10.3.1. As of the Early Termination Date, the Non-Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, (i) the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract and (ii) the Market Value,
as defined below, of each Terminated Transaction. The Non-Defaulting Party shall
(x) liquidate and accelerate each Terminated Transaction at its Market Value, so
that each amount equal to the difference between such Market Value and the
Contract Value, as defined below, of such Terminated Transaction(s) shall be due
to the Buyer under the Terminated Transaction(s) if such Market Value exceeds
the Contract Value and to the Seller if the opposite is the case; and (y) where
appropriate, discount each amount then due under clause (x) above to present
value in a commercially reasonable manner as of the Early Termination Date (to
take account of the period between the date of liquidation and the date on which
such amount would have otherwise been due pursuant to the relevant Terminated
Transactions).

For purposes of this Section 10.3.1, “Contract Value” means the amount of Gas
remaining to be delivered or purchased under a transaction multiplied by the
Contract Price, and “Market Value” means the amount of Gas remaining to be
delivered or purchased under a transaction multiplied by the market price for a
similar transaction at the Delivery Point determined by the Non-Defaulting Party
in a commercially reasonable manner. To ascertain the Market Value, the
Non-Defaulting Party may consider, among other valuations, any or all of the
settlement prices of NYMEX Gas futures contracts, quotations from leading
dealers in energy swap contracts or physical gas trading markets, similar sales
or purchases and any other bona fide third-party offers, all adjusted for the
length of the term and differences in transportation costs. A party shall not be
required to enter into a replacement transaction(s) in order to determine the
Market Value. Any extension(s) of the term of a transaction to which parties are
not bound as of the Early Termination Date (including but not limited to
“evergreen provisions”) shall not be considered in determining Contract Values
and Market Values. For the avoidance of doubt, any option pursuant to which one
party has the right to extend the term of a transaction shall be considered in
determining Contract Values and Market Values. The rate of interest used in
calculating net present value shall be determined by the Non-Defaulting Party in
a commercially reasonable manner.

Early Termination Damages Do Not Apply:

     10.3.1. As of the Early Termination Date, the Non-Defaulting Party shall
determine, in good faith and in a commercially reasonable manner, the amount
owed (whether or not then due) by each party with respect to all Gas delivered
and received between the parties under Terminated Transactions and Excluded
Transactions on and before the Early Termination Date and all other applicable
charges relating to such deliveries and receipts (including without limitation
any amounts owed under Section 3.2), for which payment has not yet been made by
the party that owes such payment under this Contract.

The parties have selected either “Other Agreement Setoffs Apply” or “Other
Agreement Setoffs Do Not Apply” as indicated on the Base Contract.

Other Agreement Setoffs Apply:

     10.3.2. The Non-Defaulting Party shall net or aggregate, as appropriate,
any and all amounts owing between the parties under Section 10.3.1, so that all
such amounts are netted or aggregated to a single liquidated amount payable by
one party to the other (the “Net Settlement Amount”). At its sole option and
without prior Notice to the Defaulting Party, the Non-Defaulting Party may
setoff (i) any Net Settlement Amount owed to the Non-Defaulting Party against
any margin or other collateral held by it in connection with any Credit Support
Obligation relating to the Contract; or (ii) any Net Settlement Amount payable
to the Defaulting Party against any amount(s) payable by the Defaulting Party to
the Non-Defaulting Party under any other agreement or arrangement between the
parties.

Other Agreement Setoffs Do Not Apply:

     10.3.2. The Non-Defaulting Party shall net or aggregate, as appropriate,
any and all amounts owing between the parties under Section 10.3.1, so that all
such amounts are netted or aggregated to a single liquidated amount payable by
one party to the other (the “Net Settlement Amount”). At its sole option and
without prior Notice to the Defaulting Party, the Non-Defaulting Party may
setoff any Net Settlement Amount owed to the Non-Defaulting Party against any
margin or other collateral held by it in connection with any Credit Support
Obligation relating to the Contract.

     10.3.3. If any obligation that is to be included in any netting,
aggregation or setoff pursuant to Section 10.3.2 is unascertained, the
Non-Defaulting Party may in good faith estimate that obligation and net,
aggregate or setoff, as applicable, in respect of the estimate, subject to the
Non-Defaulting Party accounting to the Defaulting Party when the obligation is
ascertained. Any amount not then due which is included in any netting,
aggregation or setoff pursuant to Section 10.3.2 shall be discounted to net
present value in a commercially reasonable manner determined by the
Non-Defaulting Party.

10.4. As soon as practicable after a liquidation, Notice shall be given by the
Non-Defaulting Party to the Defaulting Party of the Net Settlement Amount, and
whether the Net Settlement Amount is due to or due from the Non-Defaulting
Party. The Notice shall include a written statement explaining in reasonable
detail the calculation of such amount, provided that failure to give such Notice
shall not affect the validity or enforceability of the liquidation or give rise
to any claim by the Defaulting Party against the Non-Defaulting Party. The Net
Settlement Amount shall be paid by the close of business on the second Business
Day following such Notice, which date shall not be earlier than the Early
Termination Date. Interest on any unpaid portion of the Net Settlement Amount
shall accrue from the date due until the

Copyright © 2002 North American Energy Standards Board, Inc. NAESB Standard
6.3.1

All Rights Reserved   Page 7 of 10   April 19, 2002          

 



--------------------------------------------------------------------------------



 



date of payment at a rate equal to the lower of (i) the then-effective prime
rate of interest published under “Money Rates” by The Wall Street Journal, plus
two percent per annum; or (ii) the maximum applicable lawful interest rate.

10.5. The parties agree that the transactions hereunder constitute a “forward
contract” within the meaning of the United States Bankruptcy Code and that Buyer
and Seller are each “forward contract merchants” within the meaning of the
United States Bankruptcy Code.

10.6. The Non-Defaulting Party’s remedies under this Section 10 are the sole and
exclusive remedies of the Non-Defaulting Party with respect to the occurrence of
any Early Termination Date. Each party reserves to itself all other rights,
setoffs, counterclaims and other defenses that it is or may be entitled to
arising from the Contract.

10.7. With respect to this Section 10, if the parties have executed a separate
netting agreement with close-out netting provisions, the terms and conditions
therein shall prevail to the extent inconsistent herewith.

SECTION 11. FORCE MAJEURE

11.1. Except with regard to a party’s obligation to make payment(s) due under
Section 7, Section 10.4, and Imbalance Charges under Section 4, neither party
shall be liable to the other for failure to perform a Firm obligation, to the
extent such failure was caused by Force Majeure. The term “Force Majeure” as
employed herein means any cause not reasonably within the control of the party
claiming suspension, as further defined in Section 11.2.

11.2. Force Majeure shall include, but not be limited to, the following: (i)
physical events such as acts of God, landslides, lightning, earthquakes, fires,
storms or storm warnings, such as hurricanes, which result in evacuation of the
affected area, floods, washouts, explosions, breakage or accident or necessity
of repairs to machinery or equipment or lines of pipe; (ii) weather related
events affecting an entire geographic region, such as low temperatures which
cause freezing or failure of wells or lines of pipe; (iii) interruption and/or
curtailment of Firm transportation and/or storage by Transporters; (iv) acts of
others such as strikes, lockouts or other industrial disturbances, riots,
sabotage, insurrections or wars; and (v) governmental actions such as necessity
for compliance with any court order, law, statute, ordinance, regulation, or
policy having the effect of law promulgated by a governmental authority having
jurisdiction. Seller and Buyer shall make reasonable efforts to avoid the
adverse impacts of a Force Majeure and to resolve the event or occurrence once
it has occurred in order to resume performance.

11.3. Neither party shall be entitled to the benefit of the provisions of Force
Majeure to the extent performance is affected by any or all of the following
circumstances: (i) the curtailment of interruptible or secondary Firm
transportation unless primary, in-path, Firm transportation is also curtailed;
(ii) the party claiming excuse failed to remedy the condition and to resume the
performance of such covenants or obligations with reasonable dispatch; or (iii)
economic hardship, to include, without limitation, Seller’s ability to sell Gas
at a higher or more advantageous price than the Contract Price, Buyer’s ability
to purchase Gas at a lower or more advantageous price than the Contract Price,
or a regulatory agency disallowing, in whole or in part, the pass through of
costs resulting from this Agreement; (iv) the loss of Buyer’s market(s) or
Buyer’s inability to use or resell Gas purchased hereunder, except, in either
case, as provided in Section 11.2; or (v) the loss or failure of Seller’s gas
supply or depletion of reserves, except, in either case, as provided in Section
11.2. The party claiming Force Majeure shall not be excused from its
responsibility for Imbalance Charges.

11.4. Notwithstanding anything to the contrary herein, the parties agree that
the settlement of strikes, lockouts or other industrial disturbances shall be
within the sole discretion of the party experiencing such disturbance.

11.5. The party whose performance is prevented by Force Majeure must provide
Notice to the other party. Initial Notice may be given orally; however, written
Notice with reasonably full particulars of the event or occurrence is required
as soon as reasonably possible. Upon providing written Notice of Force Majeure
to the other party, the affected party will be relieved of its obligation, from
the onset of the Force Majeure event, to make or accept delivery of Gas, as
applicable, to the extent and for the duration of Force Majeure, and neither
party shall be deemed to have failed in such obligations to the other during
such occurrence or event.

11.6. Notwithstanding Sections 11.2 and 11.3, the parties may agree to
alternative Force Majeure provisions in a Transaction Confirmation executed in
writing by both parties.

SECTION 12. TERM

This Contract may be terminated on 30 Day’s written Notice, but shall remain in
effect until the expiration of the latest Delivery Period of any transaction(s).
The rights of either party pursuant to Section 7.6 and Section 10, the
obligations to make payment hereunder, and the obligation of either party to
indemnify the other, pursuant hereto shall survive the termination of the Base
Contract or any transaction.

SECTION 13. LIMITATIONS

FOR BREACH OF ANY PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS
PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND
EXCLUSIVE REMEDY. A PARTY’S LIABILITY HEREUNDER SHALL BE LIMITED AS SET FORTH IN
SUCH PROVISION, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE
WAIVED. IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN OR IN A
TRANSACTION, A PARTY’S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY.
SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, AND ALL OTHER
REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. UNLESS EXPRESSLY HEREIN
PROVIDED, NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION
DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY INDEMNITY PROVISION OR
OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS HEREIN IMPOSED
ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES
RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE
BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE.

Copyright © 2002 North American Energy Standards Board, Inc. NAESB Standard
6.3.1

All Rights Reserved   Page 8 of 10   April 19, 2002          

 



--------------------------------------------------------------------------------



 



TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED, THE
PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE,
OR OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT AND THE DAMAGES
CALCULATED HEREUNDER CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM OR LOSS.

SECTION 14. MISCELLANEOUS

14.1. This Contract shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, and heirs of the respective
parties hereto, and the covenants, conditions, rights and obligations of this
Contract shall run for the full term of this Contract. No assignment of this
Contract, in whole or in part, will be made without the prior written consent of
the non-assigning party (and shall not relieve the assigning party from
liability hereunder), which consent will not be unreasonably withheld or
delayed; provided, either party may (i) transfer, sell, pledge, encumber, or
assign this Contract or the accounts, revenues, or proceeds hereof in connection
with any financing or other financial arrangements, or (ii) transfer its
interest to any parent or affiliate by assignment, merger or otherwise without
the prior approval of the other party. Upon any such assignment, transfer and
assumption, the transferor shall remain principally liable for and shall not be
relieved of or discharged from any obligations hereunder.

14.2. If any provision in this Contract is determined to be invalid, void or
unenforceable by any court having jurisdiction, such determination shall not
invalidate, void, or make unenforceable any other provision, agreement or
covenant of this Contract.

14.3. No waiver of any breach of this Contract shall be held to be a waiver of
any other or subsequent breach.

14.4. This Contract sets forth all understandings between the parties respecting
each transaction subject hereto, and any prior contracts, understandings and
representations, whether oral or written, relating to such transactions are
merged into and superseded by this Contract and any effective transaction(s).
This Contract may be amended only by a writing executed by both parties.

14.5. The interpretation and performance of this Contract shall be governed by
the laws of the jurisdiction as indicated on the Base Contract, excluding,
however, any conflict of laws rule which would apply the law of another
jurisdiction.

14.6. This Contract and all provisions herein will be subject to all applicable
and valid statutes, rules, orders and regulations of any governmental authority
having jurisdiction over the parties, their facilities, or Gas supply, this
Contract or transaction or any provisions thereof.

14.7. There is no third party beneficiary to this Contract.

14.8. Each party to this Contract represents and warrants that it has full and
complete authority to enter into and perform this Contract. Each person who
executes this Contract on behalf of either party represents and warrants that it
has full and complete authority to do so and that such party will be bound
thereby.

14.9. The headings and subheadings contained in this Contract are used solely
for convenience and do not constitute a part of this Contract between the
parties and shall not be used to construe or interpret the provisions of this
Contract.

14.10. Unless the parties have elected on the Base Contract not to make this
Section 14.10 applicable to this Contract, neither party shall disclose directly
or indirectly without the prior written consent of the other party the terms of
any transaction to a third party (other than the employees, lenders, royalty
owners, counsel, accountants and other agents of the party, or prospective
purchasers of all or substantially all of a party’s assets or of any rights
under this Contract, provided such persons shall have agreed to keep such terms
confidential) except (i) in order to comply with any applicable law, order,
regulation, or exchange rule, (ii) to the extent necessary for the enforcement
of this Contract , (iii) to the extent necessary to implement any transaction,
or (iv) to the extent such information is delivered to such third party for the
sole purpose of calculating a published index. Each party shall notify the other
party of any proceeding of which it is aware which may result in disclosure of
the terms of any transaction (other than as permitted hereunder) and use
reasonable efforts to prevent or limit the disclosure. The existence of this
Contract is not subject to this confidentiality obligation. Subject to
Section 13, the parties shall be entitled to all remedies available at law or in
equity to enforce, or seek relief in connection with this confidentiality
obligation. The terms of any transaction hereunder shall be kept confidential by
the parties hereto for one year from the expiration of the transaction.

In the event that disclosure is required by a governmental body or applicable
law, the party subject to such requirement may disclose the material terms of
this Contract to the extent so required, but shall promptly notify the other
party, prior to disclosure, and shall cooperate (consistent with the disclosing
party’s legal obligations) with the other party’s efforts to obtain protective
orders or similar restraints with respect to such disclosure at the expense of
the other party.

14.11 The parties may agree to dispute resolution procedures in Special
Provisions attached to the Base Contract or in a Transaction Confirmation
executed in writing by both parties.

DISCLAIMER: The purposes of this Contract are to facilitate trade, avoid
misunderstandings and make more definite the terms of contracts of purchase and
sale of natural gas. Further, NAESB does not mandate the use of this Contract by
any party. NAESB DISCLAIMS AND EXCLUDES, AND ANY USER OF THIS CONTRACT
ACKNOWLEDGES AND AGREES TO NAESB’S DISCLAIMER OF, ANY AND ALL WARRANTIES,
CONDITIONS OR REPRESENTATIONS, EXPRESS OR IMPLIED, ORAL OR WRITTEN, WITH RESPECT
TO THIS CONTRACT OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLIED WARRANTIES
OR CONDITIONS OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS OR
SUITABILITY FOR ANY PARTICULAR PURPOSE (WHETHER OR NOT NAESB KNOWS, HAS REASON
TO KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE),
WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR
BY COURSE OF DEALING. EACH USER OF THIS CONTRACT ALSO AGREES THAT UNDER NO
CIRCUMSTANCES WILL NAESB BE LIABLE FOR ANY DIRECT, SPECIAL, INCIDENTAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF ANY USE OF THIS
CONTRACT.

Copyright © 2002 North American Energy Standards Board, Inc. NAESB Standard
6.3.1

All Rights Reserved   Page 9 of 10   April 19, 2002          

 



--------------------------------------------------------------------------------



 



EXHIBIT A

TRANSACTION CONFIRMATION
FOR IMMEDIATE DELIVERY

         
Letterhead/Logo
      Date:                                       ,                   

      Transaction Confirmation #:                   

This Transaction Confirmation is subject to the Base Contract between Seller and
Buyer dated                                       . The terms of this
Transaction Confirmation are binding unless disputed in writing within 2
Business Days of receipt unless otherwise specified in the Base Contract.

         
SELLER:
  BUYER:    
                                                                               
               
                                                                               
                     
                                                                               
               
                                                                               
                     
                                                                               
               
                                                                               
                     
Attn:                                                                           
           
  Attn:                                                                         
                 
Phone:                                                                          
         
  Phone:                                                                       
                 
Fax:                                                                           
           
  Fax:                                                                         
                 
Base Contract No.                                                              
   
  Base Contract No.                                                            
         
Transporter:                                                                    
     
  Transporter:                                                                  
           
Transporter Contract Number:                                               
  Transporter Contract Number:                                                 
 
 
        Contract Price: $                   /MMBtu or                           
                                                                               
                          
 
       
Delivery Period: Begin:                                       ,           
  End:                    ,               

Performance Obligation and Contract Quantity: (Select One)

         
Firm (Fixed Quantity):
  Firm (Variable Quantity):   Interruptible:
                   MMBtus/day
                     MMBtus/day Minimum   Up to                     MMBtus/day
          oEFP
                     MMBtus/day Maximum    

  subject to Section 4.2. at election of    

  o Buyer or o Seller    

Delivery Point(s):                                       
(If a pooling point is used, list a specific geographic and pipeline location):

Special Conditions:



     
Seller:                                                                         
   
  Buyer:                                                                       
     
 
   
By:                                                                             
   
  By:                                                                           
     
 
   
Title:                                                                         
   
  Title:                                                                       
     
 
   
Date:                                                                           
 
  Date:                                                                         
   

Copyright © 2002 North American Energy Standards Board, Inc. NAESB Standard
6.3.1

All Rights Reserved   Page 10 of 10   April 19, 2002          

 



--------------------------------------------------------------------------------



 



SPECIAL PROVISIONS

Attached to and forming part of a Base Contract for Sale and Purchase of Natural
Gas entered into as of November 1, 2004 between Canadian Forest Oil Ltd.
(“CFOL”) and Selkirk Cogen Partners, L.P (“Selkirk”). To the extent of any
inconsistency between these Special Provisions and the remainder of the Base
Contract, these Special Provisions shall control in all instances.



1.   Definitions       Capitalized terms in these Special Provisions shall have
the meaning attributed to them in the General Terms and Conditions. In addition,
the terms set forth below shall have the meanings ascribed to them below:



  (a)   “Additional Daily Quantity” means 21,000 MMBtu/day less the Existing
Daily Quantity.     (b)   “Empress Delivery Point” means the delivery point set
forth in the Selkirk/NBP Contract.     (c)   “Existing Daily Quantity” means the
quantity of gas to be delivered pursuant to the Selkirk/NBP Contract.     (d)  
“Iroquois Delivery Point” means that delivery point on the Canada/United States
international border, which is the point of interconnection between the pipeline
facilities of TCPL and Iroquois Gas Transmission System, L.P. at or near
Iroquois, Ontario.     (e)   “Optional Daily Quantity” means 2,000 MMBtu/day.  
  (f)   “Reservation Fee” has the meaning ascribed to that term in section 5.  
  (g)   “Selkirk/NBP Contract” means the Amended and Restated Natural Gas
Purchase Agreement between CFOL and Selkirk (originally between Selkirk Cogen
Partners, LP and ATCOR Ltd.) dated effective January 21, 1993, as amended from
time to time.     (h)   “TCPL” means TransCanada Pipelines Limited.     (i)  
“TCPL Capacity Assignment” has the meaning ascribed to it in Section 8(a).



2.   Term       This Contract shall have a term of ten (10) years (the “Term”).
The Term shall be comprised of an initial term commencing November 1, 2004 and
ending October 31, 2009 (the “Initial Term”), and a subsequent term commencing
November 1, 2009 and ending October 31, 2014 (the “Subsequent Term”).   3.  
Quantities

 



--------------------------------------------------------------------------------



 



    Subject to section 7 of these Special Provisions, CFOL agrees to sell and
deliver and Selkirk agrees to purchase and receive each day:



  (a)   during the Initial Term the Additional Daily Quantity and, upon
Selkirk’s election from and after the first day of the month specified by
Selkirk providing at least 10 days prior notice to CFOL, a further quantity
equal to the Optional Daily Quantity. The above election may be exercised in
writing by Selkirk at any time during the Term and, once exercised, shall remain
in effect for the remainder of the Term; and     (b)   during the Subsequent
Term a daily quantity (the “Subsequent Daily Quantity”) equal to 21,000
MMBtu/day or, if the election in (a) above has been made by Selkirk, a daily
quantity equal to 23,000 MMBtu/day.



    If the Delivery Point is the Empress Delivery Point, the quantities
specified in the definitions of Additional Daily Quantity, Optional Daily
Quantity and Subsequent Daily Quantity are inclusive of fuel gas. If the
Delivery Point is the Iroquois Delivery Point following a TCPL Capacity
Assignment, the quantities specified in such definitions shall be reduced in
accordance with section 8(b)(iii).   4.   Price       The price for the
Additional Daily Quantity, the Optional Daily Quantity (if applicable) and the
Subsequent Daily Quantity paid by Selkirk to CFOL shall be equal to the price
set forth in Inside FERC First of Month Index (Henry Hub), subject to the
following:



  (a)   a transportation deduction of US$1.49 per MMBtu if the Delivery Point is
the Empress Delivery Point;     (b)   a floor price (after applying all
applicable deductions set forth in this section 4) of US$1.00 per MMBtu if the
Delivery Point is the Empress Delivery Point;     (c)   any price (as reported
in Inside FERC First of Month Index (Henry Hub)) in excess of US$6.50 per MMBtu
shall be reduced by 50% of the amount by which such price exceeds:



  (i)   US$6.50 per MMBtu if the Optional Daily Quantity election has not been
made; or     (ii)   US$7.00 per MMBtu from and after the effective date of CFOL
providing the Optional Daily Quantity;



      however, this price reduction shall not apply to a price redetermined
under section 4(d) below (unless the parties agree otherwise at the time of the
redetermination) or paid pursuant to section 4(e) below;     (d)   the price
(but not the formula for computing the Reservation Fee) shall be redetermined at
the election of either party, effective as of November 1, 2008 and as of
November 1, 2011, if notice of price re-determination is given on or before
September 1 of the same year prior to each such date. This redetermined price

Page 2



--------------------------------------------------------------------------------



 



      shall be based on a mutually acceptable market price that is determined on
data, indexes and methodologies that are comparable in all material respects to
the existing price determination, and as mutually agreed by the parties on or
before October 1 of the same year prior to each such date or, failing agreement,
by arbitration pursuant to section 13 of these Special Provisions; and     (e)  
with respect to quantities of gas that are subject to a TCPL Capacity Assignment
agreement, Selkirk shall select, by providing CFOL written notice at least sixty
(60) days prior to the start of each of any November through March season and
any April through October season during the Term, to use a price equal to either
(i) the arithmetical average, for the applicable month of delivery, of daily
prices quoted in Gas Daily for receipts at the Iroquois Delivery Point, or
(ii) another basis to Henry Hub as mutually agreed by the parties. For clarity
the price reduction referenced in section 4(c) shall not apply with respect to
quantities of gas that are subject to a TCPL Capacity Assignment agreement. The
pricing change pursuant to this section 4(e) shall only apply to the season
referenced in an election notice. This section 4(e) shall not be subject to the
price re-determination set forth in section 4(d).     (f)   In the event that
the Inside FERC First of Month Index (Henry Hub) or the Gas Daily index for
receipts at the Iroquois Delivery Point is no longer available, the parties
shall use their best efforts to agree on substitute data or a substitute index
that most closely reflect those indexes. If the parties fail to agree, the
matter shall be referred to arbitration pursuant to section 13 of these Special
Provisions.



5.   Reservation Fee       In addition to the price in section 4 paid for gas
delivered, a monthly reservation fee (the “Reservation Fee”) will be determined
under this Contract during the Initial Term. The Reservation Fee shall equal the
total quantity of gas delivered in the relevant month under the Selkirk/NBP
Contract multiplied by the difference between (i) the monthly average of the
price determined pursuant to section 4 and (ii) the monthly average of the price
paid under the Selkirk/NBP Contract, inclusive of any and all charges. A
Reservation Fee resulting in a positive value shall represent a payment from
Selkirk to CFOL while a Reservation Fee resulting in a negative value shall
represent a payment from CFOL to Selkirk.   6.   Delivery Point       Subject to
the terms of the agreement providing for the TCPL Capacity Assignment, the
Delivery Point for all quantities of gas delivered under this Contract shall be
the Empress Delivery Point.   7.   Conditions       The obligations of the
parties to commence the sale, purchase and delivery of the Additional Daily
Quantity, the Optional Daily Quantity or the Subsequent Daily Quantity pursuant
to section 3 shall be subject to the following conditions :

Page 3



--------------------------------------------------------------------------------



 



  (a)   receipt by each Party of their respective regulatory permits, licenses,
orders or approvals required for the purchase, sale, resale, provincial removal,
export and import of such gas quantities; and     (b)   securing any necessary
additional firm transportation service to the Delivery Point by CFOL and from
the Delivery Point to Selkirk’s facilities by Selkirk.



    Each party covenants to use all reasonable commercial efforts within its
control to satisfy the above conditions in an expeditious and prompt manner.  
8.   TCPL Capacity Assignment Agreement



  (a)   Selkirk shall have a one time election to make, and cause CFOL to
accept, a permanent assignment to CFOL of an amount, to be specified by Selkirk,
of between 50% and 100% of that portion of the TCPL firm transportation service:



  (i)   held by Selkirk specifically for the Selkirk/NBP Contract daily
quantities; and     (ii)   held or to be acquired by Selkirk for the Additional
Daily Quantity and, if relevant, the Optional Daily Quantity



      (the “TCPL Capacity Assignment”).     (b)   With respect to any quantities
of gas delivered following a TCPL Capacity Assignment,



  (i)   the price paid to CFOL for quantities of gas that are subject to a TCPL
Capacity Assignment shall not contain the deduction for gas transportation
referred to in section 4(a);     (ii)   the delivery point for such quantities
shall be the Iroquois Delivery Point;     (iii)   the quantities of gas required
to be delivered to Selkirk shall be reduced by the amount of any fuel, shrinkage
and line loss that is charged in kind by TCPL in respect of such assigned
capacity; and     (iv)   as of the effective date of such TCPL Capacity
Assignment, CFOL shall become responsible for all liabilities and obligations,
including demand and commodity charges and entitled to all rights and benefits
including any overrun service and renewal rights, in respect of the assigned
capacity.



  (c)   Selkirk may elect to implement the TCPL Capacity Assignment at any time
during the Term by providing not less than 60 days notice to CFOL. Upon such
notice, the parties shall promptly finalize and enter into an agreement
reflecting the terms of this section 8 and seek TCPL’s consent to such
assignment.     (d)   With respect to any gas to be delivered to Selkirk under
the Selkirk/NBP Contract after the effective date of a TCPL Capacity Assignment,
CFOL and Selkirk shall, without additional consideration from either party,
enter into an agreement to

Page 4



--------------------------------------------------------------------------------



 



      transport the Existing Daily Quantity (or the portion thereof that is
subject to the TCPL Capacity Assignment) from the Empress Delivery Point to the
Iroquois Delivery Point.



9.   No Minimum Take Obligation       With respect to the Additional Daily
Quantity, the Optional Daily Quantity and the Subsequent Daily Quantity, Selkirk
shall have no obligations with respect to minimum takes or pro rata takes of
firm quantities (except for firm quantities nominated in any Transaction
Confirmation). During the Initial Term any monthly nomination shortfall below
21,000 MMBtu/day (or 23,000 MMBtu/day as the case may be) shall be applied first
to the Additional Daily Quantity (and Optional Daily Quantity if applicable) and
second to the delivery quantities under the Selkirk/NBP Contract. With respect
to the Selkirk/NBP Contract, CFOL will either (a) subject to CFOL’s obtaining
any needed approvals from the members of the CFOL netback pool under the
Selkirk/NBP Contract, waive any applicable minimum annual quantity provisions or
pro rata take of firm quantities provision, or (b) purchase from Selkirk any
quantities purchased under the Selkirk/NBP Contract that Selkirk does not wish
to retain for the same price that Selkirk paid for such quantities under the
Selkirk/NBP Contract.   10.   Transaction Confirmations       No later than ten
days before the end of each calendar month during the Term, Selkirk shall
nominate through a Transaction Confirmation the firm quantity of gas to be
delivered hereunder for the following calendar month. Such Transaction
Confirmations shall be in writing and executed by both parties and shall be
consistent with the terms and conditions of this Contract.   11.   FMC Refunds
Waiver       Selkirk hereby agrees to waive, and fully releases CFOL from, any
and all FMC (as defined in the Selkirk/NBP Contract) refund charges that may be
claimed by Selkirk under the Selkirk/NBP Contract, whether such refund charges
apply to past, current or future periods, and whether such refund charges are
based on claims that are outstanding or not, or have accrued or not.   12.  
Release and Discharge       Each party agrees that the other party has satisfied
its payment, supply and all other obligations under the Selkirk/NBP Contract for
the period November 1, 1994 through October 31, 2004 and each party releases and
forever discharges the other from any and all further payment, obligation, debt
or liability whatsoever under said Selkirk/NBP Contract through said dates.  
13.   Arbitration



  (a)   In the event that either party has the right to require a matter to be
submitted to arbitration pursuant to this Contract, the arbitration shall be
conducted in accordance with the Rules of the British Columbia International
Commercial Arbitration Centre (the “BCICAC Rules”) as may be amended from time
to time,

Page 5



--------------------------------------------------------------------------------



 



      and shall be governed by the British Columbia International Arbitration
Act of British Columbia.     (b)   The arbitrators selected to act hereunder
shall be qualified by education and training to pass upon the particular
question in dispute, and shall be disinterested persons. Therefore, it is agreed
that if an engineering question is involved, qualified engineers shall be
appointed, and similar procedure will be followed in connection with other
questions.     (c)   The arbitrators so chosen (the “Board”) shall proceed
immediately to hear and determine the question or questions in dispute. The
decision of the arbitrators, or a majority of them, shall be made within
forty-five (45) Days after appointment of the single arbitrator or third
arbitrator, as the case may be, subject to any reasonable delay due to
unforeseen circumstances.     (d)   The decision of the arbitrator or
arbitrators shall be in writing and signed by the arbitrator or arbitrators and
shall be final and binding upon the parties as to the question or questions
submitted for determination. No action or legal proceedings shall be commenced
or prosecuted by either party against the other party, touching any of the
matters which may be arbitrated, unless the party to be made defendant to such
action or proceeding shall have refused or neglected to submit to arbitration
such matters pursuant to the provisions contained in this Contract. It is the
intention of the parties that such decision shall not be subject to court
review; however, such decision shall be enforceable through judicial
proceedings. The written decision of the Board or a majority thereof may be
issued with or without an opinion. If any party requests a written opinion with
regard to a decision, one shall be issued expeditiously, but its issuance shall
not delay compliance with and implementation of the Board’s or majority’s
decision.     (e)   Pending the outcome of any such arbitration, the terms in
effect immediately prior to such arbitration shall remain in effect. Any
modification approved by the Board shall be effective prospectively only, and
such modification shall become effective on the First Day of the Month following
the decision of the arbitrator or arbitrators, provided, however that actions
taken pursuant to this section 13 shall be subject to the receipt of all
governmental and regulatory approvals required to make such actions effective
without modifications (unless such modifications are acceptable to both parties)
and the parties shall promptly apply for such approvals.     (f)   Each party
shall bear the cost of the arbitrator appointed by it and both parties agree to
share equally all costs and expenses of the third arbitrator and all common
costs.



14.   Attornment       Subject to section 13 of these Special Provisions, the
parties agree that the Base Contract shall be governed by and interpreted in
accordance with the laws of the Province of Alberta notwithstanding any
choice-of-law or conflicts of law provisions that would require application of
the laws of a different jurisdiction. Also subject to section 13, the

Page 6



--------------------------------------------------------------------------------



 



    parties agree to submit to the sole jurisdiction of the federal court in
Chicago, Illinois, for purposes of resolving all justiciable disputes arising
hereunder.   15.   Other Agreement Setoffs       In the event of default under
this contract by one party, the non-defaulting party may apply amounts, if any,
owed by it under this contract to the defaulting party against damages suffered
as a result of such default.   16.   Lender Assignment



  (a)   CFOL acknowledges that, consistent with Section 14.1 of the Base
Contract, Selkirk may assign the Contract to Selkirk’s lenders, or such lenders’
agents, as security under Selkirk’s financing arrangements. CFOL specifically
acknowledges that Selkirk has assigned all of its right, title and interest in
and to the Contract and the accounts, revenues and proceeds hereof to Deutsche
Bank Trust Company Americas, as Collateral Agent for the trustee under Selkirk’s
Trust Indenture dated as of May 1, 1994 (the “Indenture”) and certain other
lenders and lenders’ agents or trustees (together with its successors and
assigns, the “Collateral Agent”), pursuant to the Amended and Restated Security
Agreement and Assignment of Contracts dated as of May 1, 1994 made by Selkirk in
favor of the Collateral Agent, and CFOL consents to such assignment. Selkirk
acknowledges that, consistent with Section 14.1 of the Base Contract, this
assignment shall not relieve Selkirk of any of its obligations under the
Contract.     (b)   CFOL agrees to execute and deliver, at Selkirk’s request,
such documents (including, but not limited to, a consent and legal opinion) as
may be reasonably necessary to satisfy the requirements of Section 6.20(c) of
the Indenture with respect to such assignment,

[(i) such consent to contain the following provisions, and other provisions
reasonably requested: (A) CFOL’s agreement not to terminate or suspend the
performance of its obligations under the Contract unless it gives the Collateral
Agent notice of the default under the Contract by Selkirk and the opportunity to
cure the default; and (B) CFOL’s agreement, if the Contract is terminated by any
bankruptcy or insolvency proceeding of Selkirk and the Collateral Agent or its
proposed assignee certifies its intention to assume the future liabilities and
obligations of Selkirk, to enter in any new additional contract with the
Collateral Agent or its assignee for the remaining term of, and on the same
terms and conditions as, the terminated Contract; and

(ii) such legal opinion to be delivered by counsel reasonably acceptable to the
Collateral Agent, in form and substance reasonably acceptable to

Page 7



--------------------------------------------------------------------------------



 



the Collateral Agent, and covering the matters set forth in Schedule 1 attached
hereto.



17.   Representations       CFOL represents and warrants, for the benefit of
Selkirk and the Collateral Agent, the following:

(a) The Contract is in full force and effect and there are no amendments,
modifications or supplements thereto or any substitute therefor.

(b) CFOL has not assigned, transferred, pledged or hypothecated the Contract or
any interest therein.

(c ) CFOL has no knowledge of any default by Selkirk under the Contract.

(d) None of Selkirk’s rights under the Contract have been waived.

(e) The assignment of the Contract to the Collateral Agent as security and the
consent to such assignment will not cause or constitute a default under the
Contract or an event or condition which would lead to a default under the
Contract.

Page 8



--------------------------------------------------------------------------------



 



Schedule 1

Form of Legal Opinion



1.   CFOL has the power, authority and legal right to execute, deliver and
perform the Contract.   2.   The execution and delivery of the Contract by CFOL
and the performance of its obligations thereunder have been duly authorized by
all necessary corporate or partnership action and do not (1) required any
consent or approval of any shareholder or partner, except those consents and
approvals which have been already obtained, (2) violate any provision of any
applicable law, (3) result in a breach or constitute a default under any
indenture, loans, credit agreement or any other agreement, lease or instrument
of CFOL.   3.   The Contract has been dully executed and delivered, is in full
force and effect and constitutes the legal, valid and binding obligation of
CFOL, enforceable in accordance with its terms, except for standard bankruptcy
exclusions.   4.   All governmental approvals required with respect to the
execution and delivery of the Contract and the performance of CFOL’s obligations
under the Contract (other than National Energy Board permits for which Selkirk
is responsible) have been obtained; provided, however, that the parties
recognize that (a) CFOL must advise the Alberta Energy and Utilities Board of
this Contract (under the terms of CFOL’s existing AEUB Removal Permit), and
(b) CFOL will eventually need to extend the term of its existing AEUB Removal
Permit (which currently expires on October 31, 2011) or obtain a new AEUB
Removal Permit(s) to allow deliveries hereunder to October 31, 2014.

Page 9